Citation Nr: 1819556	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right knee arthritis, claimed as secondary to service-connected left knee trauma residuals, status post-operative.

2. Entitlement to an evaluation in excess of 10 percent for residuals of trauma to left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2016, the Board remanded these claims.

The issue of service connection for right knee arthritis is addressed in the decision below.  The issue of entitlement to an increased rating for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDING OF FACT

Right knee arthritis is caused by service-connected left knee trauma residuals, status post-operative. 

CONCLUSION OF LAW

The criteria for service connection for right knee arthritis, secondary to service connected left knee trauma residuals, status post-operative are met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See C.F.R. § 3.310(a).

The Veteran contends that his right knee arthritis is due to his service-connected left knee disability.  Specifically, he asserts that his service-connected left knee disability caused an altered gait and thus resulted in him putting more weight on his right leg. 

The May 2012 VA examination report reflects the Veteran reported his right knee became an issue around ten years prior.  The examiner provided a diagnosis of right knee arthritis.  The examiner opined that it was less likely than not that the Veteran's right knee disability was caused by the Veteran's service connected left knee disability because right knee symptoms began ten years prior, the lack of objective evidence of a grossly abnormal gait or varus/valgus angulation, and he worked in a very physical occupation in steel processing for the past twenty-one years.  Thus, the examiner attributed his right knee disability to his work.  

The September 2016 VA examination report reflects the examiner opined that the Veteran's right knee disability was not related to his service-connected left knee disability because he did not initially have significant residuals from his service injury, gait abnormalities, and therefore, it would not have caused or aggravated his right knee disability.  The examiner also explained that the severity of his symptoms and arthritis were similar in both knees, indicating that wear and tear over the 25 years since military service have been similar.  

The above discussion reflects that the May 2012 and September 2016 VA examiners indicated that the Veteran's service connected left knee disability did not cause or aggravate his right knee arthritis because he did not have an abnormal gait and the arthritis and symptoms in both knees are similar.  Significantly, however, a June 2012 private treatment record indicated that the Veteran had an antalgic gait and the arthritis was worse on the left knee than the right.  Thus, May 2012 and September 2016 VA opinions actually support the grant of service connection for the Veteran's right knee arthritis.  Both VA examiners reasoned that the absence of an abnormal gait reflected a lack of a causal relationship between the right knee disability and the service connected left knee disability.  It follows that the presence of an abnormal gait would support such a causal relationship.

Thus, reading the medical opinions as a whole and in the context of the evidence of record, the fact that the Veteran had an antalgic gait supports a causal relationship between his right knee arthritis and his service connected left knee disability.  Entitlement to service connection for right knee arthritis, secondary to service connected left knee trauma residuals, status post-operative, is warranted.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  


ORDER

Entitlement to service connection for right knee arthritis, secondary to service connected left knee trauma residuals, status post-operative is granted.

REMAND

With regard to the issue of an increased rating for left knee disability, the Board remanded the claim in August 2016, in part, to obtain outstanding VA treatment records.  In response, the Veteran submitted a privacy release form indicating he received continued treatment at the Madison/Huntsville CBOC and Birmingham VA Medical Center.  However, such records were not obtained and there is no indication an attempt for the records were made.  

Accordingly, a remand is warranted to obtain these records in compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since 2012 from the Madison/Huntsville CBOC and Birmingham VA Medical Center.  If the Board is in error that these documents have not yet been associated with the claims file, it apologizes, and requests that the RO prepare a memorandum to the file indicating the location of these documents.

2.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


